EXHIBIT 10.37.1

FOURTH AMENDMENT AND RENEWAL OF NET LEASE AGREEMENT

 

This Fourth Amendment and Renewal to Net Lease Agreement (this “Amendment”) is
made as of October 17, 2002 by and between Willows Redmond, L.L.C., a Washington
limited liability company (“Landlord”) and Apex Inc. dba Avocent-Redmond, a
Washington corporation, formerly known as Apex PC Solutions, Inc. (“Tenant”). 
Tenant and Opus Northwest, L.L.C. entered into that certain Net Lease Agreement
dated February 24, 1998 as amended by that certain First Amendment to Net Lease
Agreement dated October 12, 1998 and that certain Second Amendment to Net Lease
Agreement dated February 26, 1999 and that certain Third Amendment to Net Lease
Agreement dated March 23, 1999 (collectively, the “Original Lease”) demising
Building D in Willows Commerce Park Phase III in the City of Redmond, County of
King, State of Washington.  Landlord is the current owner of the demised
premises and successor in interest to Opus Northwest, L.L.C.  Capitalized terms
not defined herein shall have the meaning given them in the Original Lease.

 

Landlord and Tenant agree as follows:

 

1.             Reduction in Demised Premises.  The first sentence of the GRANT
in the Original Lease is deleted and the following two sentences are
substituted:

 

Landlord, in consideration of the rents to be paid and the covenants to be
observed and performed by Tenant, hereby leases to Tenant, and Tenant hereby
leases from Landlord, each upon and subject to the terms and conditions set
forth herein, the space in Building D (the “Building”) shown and designated on
the Site Plan attached as Exhibit A (the “Site Plan”) and containing
approximately 81,961 square feet of rentable floor area consisting of
approximately 29,801 square feet of office space (including approximately 15,511
square feet in the mezzanine), and 52,160 square feet of warehouse space
approximately as shown in the Floor Plan attached as Exhibit A-1 (the
“Premises,” sometimes referred to herein as the “Initial Premises”).  “Premises”
also includes approximately 7,087 square feet of additional space on the
mezzanine and approximately 1,200 square feet of additional office space on the
main floor that Tenant plans to build out (or such other configuration as shall
be approved by Landlord under Section 8.3 of the Original Lease) (the
“Engineering Build-Out”) as shown in Exhibit A-1, all of which space shall not
be included in rentable floor area for purposes of calculating Tenant’s Share.

 

2.             Lease Renewal.  Notwithstanding Sections 1.1 and 1.2 of the
Original Lease, Landlord and Tenant agree that the Initial Term is hereby
extended to March 31, 2009.  This Amendment shall be deemed effective from and
after October 1, 2002, and the period from October 1, 2002, through March 31,
2009 is sometimes referred to herein as the “Extended Initial Term”).

 

3.             Option to Renew.  Section 1.2 of the Original Lease is deleted
and the following language is substituted:

 

--------------------------------------------------------------------------------


 

1.2           Option to Renew.  Tenant shall have the right, subject to all
provisions of this Section 1.2, to extend the Initial Term for one period of 3
years (“Renewal Term”), provided that:  (a) this Lease is in full force and
effect; (b) Tenant is not in default under this Lease, subject to any notice
required and any applicable grace or cure period, at the time of exercise of the
right of renewal or at the time set for commencement of the Renewal Term and has
not been in default, beyond the expiration of any cure periods, more than 3
times during the 3 years before exercise of the right to renew; (c) Tenant
exercises its right to the Renewal Term by giving Landlord written notice of its
election at least 180 days before the first day of the Renewal Term; and (d) the
Renewal Term shall be upon the same terms, covenants and conditions as provided
in this Lease, except that monthly Fixed Rent shall be the Fixed Rent for the
Renewal Term as set forth in Section 3.1.1.

 

4.             Construction of Improvements.  Tenant agrees that all of
Landlord’s obligations under Section 2 of the Original Lease have been fully
performed by Landlord, that Tenant has accepted the Premises and all work
required to be performed by Landlord and all prior landlords under the Original
Lease, and that Landlord shall have no further obligations or liability under
Section 2.  Accordingly, Section 2 of the Original Lease is hereby deleted.

 

5.             Fixed Rent.  Section 3.1 of the Original Lease is amended by
deleting the rent specified for the Initial Term and the Renewal Terms and
substituting the following:

 

Extended Initial
Term:

 

Fixed Monthly Rental Rate

 

Monthly
Fixed Rent

 

Renewal Term:

 

 

 

 

 

 

 

 

 

Months 1 – 12
(Oct ’02 – Sept ’03)

 

$

0.87/SF/Mo., Net of Expenses

 

$

71,306

 

See Section 3.1.1

 

 

 

 

 

 

 

 

 

Months 13 – 24
(Oct ’03 – Sept ’04)

 

$

0.83/SF/Mo., Net of Expenses

 

$

68,028

 

 

 

 

 

 

 

 

 

 

 

Months 25 – 36
(Oct ’04 – Sept ’05)

 

$

0.80/SF/Mo., Net of Expenses

 

$

65,569

 

 

 

 

 

 

 

 

 

 

 

Months 37 – 48
(Oct ’05 – Sept ’06)

 

$

0.76/SF/Mo., Net of Expenses

 

$

62,290

 

 

 

 

 

 

 

 

 

 

 

Months 49 – 60
(Oct ’06 – Sept ’07)

 

$

0.73/SF/Mo., Net of Expenses

 

$

59,832

 

 

 

 

 

 

 

 

 

 

 

Months 61 – 78
(Oct ’07 – Mar ’09)

 

$

0.68/SF/Mo., Net of Expenses

 

$

55,733

 

 

 

 

2

--------------------------------------------------------------------------------


 

6.             Renewal Term Fixed Rent.  The first sentence of subsection 3.1.1
of the Original Lease is deleted and the following language is substituted:

 

3.1.1  Renewal Term Fixed Rent.  The monthly Fixed Rent during the Renewal Term
shall be 95% of the market rate for a 3 year term for comparable space leased on
comparable terms in the Redmond, Washington area (“Market Rent”).

 

7.             Tenant’s Share.  In the first line of the definition of “Tenant’s
Share” in Section 5.1, the words “one hundred percent (100%)” are deleted and
the following words are substituted: “seventy percent (70%).”

 

8.             Parking.  The 240 parking stalls referred to in Section 5.5 of
the Original Lease is changed to 185 spaces.

 

9.             Tenant Improvements.  Other than Landlord’s continuing
obligations under the Original Lease, Landlord shall have no obligation to make
any alterations or improvements to the Building as consideration for this
Amendment.  Any alterations or improvements desired by Tenant shall be made by
Tenant pursuant to Section 8.3 of the Original Lease; provided, however,
Landlord hereby agrees under Section 8.3 of the Original Lease that it will not
require Tenant to remove the Engineering Build-Out under Section 18.15 of the
Original Lease.

 

10.           Leasing Commissions.  In connection with this Amendment, Tenant
has retained The Broderick Group (“Tenant’s Broker”), as broker.  Tenant shall
defend and indemnify Landlord against any and all claims of brokers, finders or
any other third party claiming any right to commission or compensation by or
through acts of Tenant in connection with this Amendment, including Tenant’s
Broker.

 

11.           Lease Participation.  On execution hereof, Landlord shall commence
marketing the approximately 34,680 square feet at the South end of Building D,
identified in Exhibit A-1 as the “Lease Participation Area.”.  If Landlord
enters into a lease with a new tenant for that space, and base rent under such
lease commences prior to April 1, 2004, then Tenant shall be entitled to receive
fifty percent (50%) of the base rent revenue under such lease, after Landlord
first recovers all leasing expenses incurred by Landlord in connection with such
new lease, including but not limited to rent abatement, building operating
expenses and property taxes incurred by Landlord in connection with such space
while vacant, broker commissions, tenant improvement expenses and allowances,
and other rent concessions.  The total amount to which Tenant is entitled under
this Section 11 shall be, at Landlord’s election (i) paid to Tenant or (ii)
credited against Tenant’s payments of Fixed Rent under the Original Lease as
herein amended in equal monthly installments, without interest, over a period of
sixty (60) months commencing thirty (30) business days after Landlord’s receipt
of monthly fixed rent.

 

3

--------------------------------------------------------------------------------


 

12.           No Other Changes.  Except as modified herein, the Original Lease
is unmodified and in full force and effect.

 

13.           Counterparts.  This Amendment may be executed and delivered in
counterparts, each of which shall be deemed as an original and all of which
shall constitute one and the same amendment.

 

Executed in duplicate original as of the day and year first above written.

 

 

LANDLORD:

WILLOWS REDMOND, L.L.C., a Washington
limited liability company

 

 

 

By MIG Corporation, a Washington corporation,

 

Its Manager

 

 

 

 

 

 

By:

/s/ Joseph D. Weinstein

 

 

 

Joseph D. Weinstein

 

 

Its

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

APEX INC., a Washington corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Samuel F. Saracino

 

 

 

Samuel F. Saracino

 

 

Its

Vice President and Secretary

 

 

STATE OF WASHINGTON

)

 

 

)

ss.

COUNTY OF KING

)

 

 

On this 28th day of October, 2002, before me, a Notary Public in and for the
State of Washington, personally appeared Joseph D. Weinstein, personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
who signed the instrument; on oath stated that he was authorized to execute this
instrument as the Assistant Secretary of MIG Corporation, the corporation that
executed the instrument; acknowledged the said instrument to be the free and
voluntary act and deed of said corporation for the uses and purposes therein
mentioned; and on oath stated that he was duly elected, qualified, and acting as
said officer of the corporation; that said corporation is the manager of Willows
Redmond, L.L.C., a Washington limited liability company; that said corporation
was authorized to execute the said instrument on behalf of said company; and
that said instrument was the free and voluntary act and deed of said company for
the uses and purposes therein mentioned.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

 

/s/ David W. Thorne

 

NOTARY PUBLIC in and for the State of

 

Washington, residing at

Bainbridge Island

 

My appointment expires

8/27/03

 

Print Name

David W. Thorne

 

 

STATE OF WASHINGTON

)

 

 

)

ss.

COUNTY OF KING

)

 

 

On this 17th day of October, 2002, before me, a Notary Public in and for the
State of Washington, personally appeared Samuel F. Saracino personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person who
executed this instrument, on oath stated that he/she was authorized to execute
the instrument, and acknowledged it as the Vice President and Secretary of Apex
Inc. to be the free and voluntary act and deed of said corporation for the uses
and purposes mentioned in the instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

/s/ Mark D. Hatlen

 

NOTARY PUBLIC in and for the State of

 

Washington, residing at

Woodinville, WA

 

My appointment expires

4/29/06

 

Print Name

Mark D. Hatlen

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

SITE PLAN

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

FLOOR PLAN

 

--------------------------------------------------------------------------------